224 S.W.3d 270 (2005)
SMITH AND MARRS, INC., and Marrs and Smith Partnership, Appellants,
v.
D.K. BOYD LAND AND CATTLE, CO., Appellee.
No. 08-05-00168-CV.
Court of Appeals of Texas, El Paso.
June 30, 2005.
Chad Smith, Greak & Smith, P.C., Lubbock, Rick D. Davis Jr., Cotton, Bledsoe, Tighe & Dawson, P.C., Midland, for appellants.
Vincent L. Hazen, Hazen & Terrill, Austin, for appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Pending before the Court is a joint motion to vacate the trial courts judgment and dismiss the suit pursuant to TEX. R.APP.P. 42.1(a)(2). The parties have settled all matters in controversy. By their motion, the parties have agreed that the underlying judgment should be vacated and a judgment dismissing the underlying suit should be rendered. Pursuant to Rule 42.1(a)(2)(A), we grant the joint motion, vacate the trial courts judgment dated January 24, 2005, and render a judgment of dismissal with prejudice. The parties motion does not specify that the parties have reached an agreement regarding costs. Accordingly, costs are taxed against Appellant. See TEX.R.APP.P. 42.1(d).